124 A.2d 852 (1956)
Jess BRICKMAN, Appellant,
v.
AMERICAN BRIDGE FABRICATORS, Inc., a corporation, and Ralph Kaul, Appellees.
No. 1845.
Municipal Court of Appeals for the District of Columbia.
Argued July 30, 1956.
Decided August 20, 1956.
Frank Paley, Washington, D. C., for appellant.
Max Malin, Washington, D. C., for appellees.
Before ROVER, Chief Judge, and HOOD and QUINN, Associate Judges.
PER CURIAM.
This case was tried before a jury; the trial court directed a verdict in favor of the corporate defendant and for the plaintiff on the first count of the individual defendant's counterclaim. The jury returned a verdict for the plaintiff both on his claim against the individual defendant and on the second count of the latter's counterclaim.
Thereafter the individual defendant moved for a judgment notwithstanding the verdict or in the alternative for a new trial; the court, after argument of counsel, denied the motion for judgment but granted the motion for a new trial on all issues raised by the pleadings; an appropriate order was entered and the appeal is from that order.
The order of the court in granting the new trial is not a final order and is therefore not appealable.[1]
Appeal dismissed.
NOTES
[1]  Students Book Co. v. Semerjian, D.C. Mun.App., 66 A.2d 487; Phillips v. Marvin's Credit, Inc., D.C.Mun.App., 35 A.2d 825.